Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 1 of 11




               EXHIBIT 1
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 2 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 3 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 4 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 5 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 6 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 7 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 8 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 9 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 10 of 11
Case 17-12183 Doc 121-1 Filed 10/09/18 Entered 10/09/18 16:11:43   Desc
            Exhibit 1 - Asset Purchase Agreement Page 11 of 11
